U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER: 333-158560 BIOSTEM U.S. CORPORATION Exact Name of Company as Specified in Its Charter) Nevada 80-0324801 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer or Organization Identification No.) 13555 Automobile and Umberton Road, Suite 110 Clearwater, FL 33762 (727) 446-5000 (Address of Principal Executive Offices, Company’s Telephone Number) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the Company is a large accelerated filer, an accelerated file, non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filed o Non-accelerated filer o
